.:--;




Mr. R. A. MoElmth
Auditor
Cooke County
Gainesville,Texas

Dear Mr. MoElrath:        Oplnlon No. 09.
                          Ra: Beglatmtlon    of out ot
                          State Motor Vehlole8
           Your letter ot Deoember 29, 1938, addressed to the At-
torney.Oeneral ot Texas ha8 been reierred to the writer tor at-
tention.   The pertinent portions ot your letter are as tollomr
           -1 understand that the Sohlumbergem dwell Survey-
     lng Corporation1s a Texas oorporatlon   wlth its prln-
     olpal ottioe in Houston, Terns, maintaining garages
     in iarlone pleoes la Tents, and malntalnlng in Texas
     a total ot titty-tlve  truoks bearingTexas lloenses.
            "This oom?any has one or more truoks permanently
    looated at Ardmore, Oklahoma, licensed and used in-that
    stllte.    Oooaslonally the truok or truoks In question
    are used in some other Stata where said coz~panyhas no
    truok avallable at the ~moment,and reoently said OOEI-
    p,anp had oooaslon to so use the Ardmore truok in Cooke
    County, Texas. I undeistand lt has been used several
    times in Cooke County, Texas, and on e reoent oooaslon
    the looal Iii&way Trattlo Oftloerdscucded registmtlon
    ot the truok In Texm.
          -Pa&s 116 OS the 1937 aomplled State Highway Com-
    mlselon of Texas Laws Relating to tfotor Vehloles, High-
    way Traffic and Raglstretion,  proolaes in effeot that
    motor vehicles proparly lloonsed In another State and
    aperated for hire rzny be allowed to We not exoecdin;:
    two trips during any aalendor month and remain on said
    trips wlthln the State ot Texas not to exoeed four days,
      ! :




                    4Ir.R. A. Mooglrath,
                                       Jamary 10, 1939, page E
‘..




                                   'It appears t&t Oklehom .hae   no law almllarly   6
                         wantln(r, vehioles registered in Toxns the right to
                         make trips lnto Oklahomawithout registering    then.
                                   “The named oorporatlon
                                                      aoknowledger the law
                         would apply to it but for the toot  that it 10 a
                         Texas oorporatlon, but ln view thorooi 1s ot the
                         opinion that the law wss not meant to apply to a
                         Texas industrybavlnga branoh ottloe in the Stnte
                         of Oklah-    and oooaslo~lly  and la nooordanoe wlth
                         the above-aentloned law operating its truok or truoka
                         ~?ermanently looated ln Oklahoma wlthln the State ot
                         TOULO.
                               nUndar the above toots and oontentlons please
                         advise whether 6r not tho truok ln question should
                         be -registered la Texas ii it makes not to exoeed
            .
                         two trips per month end remains not more than four
                         days in Texa8. Or should said truok ba exemptun-
                         der the provisiona ot the law above-mentioned, or                 ‘.
                         otherwise?*
                              The statonent ot taots as stated ln your letter falls
                    to state whethor or not the truoke Of the above named oompany
                    are being oporatedtor oompensetlonand hire.
                                Artlole 827b. Section 2, ot the Penal Code provides
                    that motor vehloles registered under the laws ot another state,
                    and being oporated tor oompensatlon and hire, ~111 be permitted
                    to come into Texas two trips per month, end not to stay ia ex-
                    oess of four days on any one trlp, providing truok operator8
                    from Texas oporatlng for compensation aa3 hire are granted the
                    saze prlrllege    under the laws of the other state.  The State of
                    Oklahoma doas not grant this prlvllege    to OperatOrs from Texas;
                    therefore,   lf the truoks in question are bolng operated tor aom-
                    peceatlon and him they would not be peztitted to enter Texas
                    without being properly registeredunder the laws ot the Stute of
                    TBXES, and you are so advise&
                                It the truoke in question aro not being operated tor
                    oompensetlon and hire, it 1s my oplnlon, and you are 80 advleed,
                    that the operators ot the truoks oould alke oooaslonal trips into
                    Texas by tlrtuo   or the provl~elona ot Artiola 827b. Seotlone 1 and
                    5. of the Penal Code or Texas without registeringin the State ot



  ;


      I.
                            .,i
                             : :
                I
        .                                                                               .   .
,   !,I:,:(
                    .-
                *
    ,




                         l&c R. A. MoXlreth,January10, 1939, page 8
            .


                                    I trust that thle opinioneuiiloienclyaiubvferr
                                                                                 pour
                         inquiry.      .

                                                       Your0 vary truly
                                                   A!L'TORHZ~
                                                           02NZ3hLOF TEXAS        /




                         APPXWZD